Citation Nr: 0822644	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-26 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to death pension benefits.

2.  Entitlement to accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death for purposes of the appellant receiving 
Dependency and Indemnity Compensation (DIC).

4.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35. 


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from July 1950 to September 
1951.  He died in August 2005.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO).

In that decision the RO denied claims for entitlement to 
service connection for the cause of the veteran's death, and 
for Dependents' Educational Assistance pursuant to 38 
U.S.C.A. Chapter 35.  In a January 2006 letter associated 
with the rating decision, the RO notified the veteran as to 
the denial of his claims for Dependency and Indemnity 
Compensation, death pension, and accrued benefits.  The 
veteran perfected an appeal as to these denials.

The issues of entitlement to service connection for the cause 
of the veteran's death for purposes of the appellant 
receiving Dependency and Indemnity Compensation (DIC), and 
entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's annual income exceeds the maximum annual 
income for death pension benefits for a surviving spouse 
without children.

2.  At the time of his death in August 2005, the veteran did 
not have a claim for VA benefits pending, and there were no 
periodic monetary benefits that were due and unpaid.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to death pension benefits 
have not been met. 
38 U.S.C.A. §§ 1541, 5103A, 5107(b), 5108 (West 2005); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.15, 3.102, 3.159, 3.203 (2007).

2.  The criteria for accrued benefits have not been met. 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), amended VA's 
duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Regarding the claim for non-service-connected death pension 
benefits, in correspondence dated in October 2005, the RO 
satisfied its duty to notify the appellant under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the appellant of information 
and evidence necessary to substantiate the claim for non-
service-connected death pension benefits; information and 
evidence that VA would seek to provide; and information and 
evidence that the appellant was expected to provide.  The 
appellant was instructed to submit any evidence in her 
possession that pertained to her claim.  Thus, the appellant 
was not precluded from participating effectively in the 
processing of her claim and the notice did not affect the 
essential fairness of the decision.  VA has done everything 
reasonably possible to assist the appellant with respect to 
her claim for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2007).  Service and 
post-service medical records have been associated with the 
claims file.  All relevant records have been secured.

The duties under VCAA are not applicable with respect to the 
claim for death pension benefits because as determined below, 
the claim for that benefit lacks legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) [where the law and not the 
evidence is dispositive, the claim must be denied because of 
a lack of entitlement under the law]; Manning v. Principi, 16 
Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (Aug. 30, 2001); VAOGCPREC 5-2004; see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].  

II.  Entitlement to death pension benefits.

Under 38 C.F.R. § 3.3, basic entitlement exists if the 
veteran was, at time of death, receiving or entitled to 
receive compensation or retired pay for a service-connected 
disability based on service during a period of war, and the 
surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§§ 3.23, 3.24.  The veteran was receiving compensation due to 
service-connected disability based on war service.  
Therefore, to determine entitlement, the only question is 
whether the appellant has excessive income.

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 C.F.R. §§ 
3.23, 3.273.  Payments from any kind from any source shall be 
counted as income during the 12-month period in which 
received, unless specifically excluded under 38 C.F.R. § 
3.272.  38 C.F.R. § 3.271.  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month period following receipt of the 
income.  38 C.F.R. 
§ 3.271(c).

In order for the appellant not to have excessive income, it 
must be determined that the appellant's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  The MAPR is published in Appendix B of VA 
Manual M21-1 (M21-1) and is to be given the same force and 
effect as published in VA regulations.  38 C.F.R. § 3.21.  
The MAPR is revised every December 1st and is applicable for 
the following 12-month period.  As noted in the June 2006 
letter notifying the appellant of the denial of entitlement 
to nonservice- connected death pension benefits, the 
applicable MAPR then in effect for a surviving spouse with no 
dependent was $6,814.00.  See 38 C.F.R. § 3.23(a)(5); M21-1, 
Part I, Appendix B.

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272 and 
therefore is included as countable income. Certain un-
reimbursed medical expenses (in excess of five percent of the 
MAPR) may be excluded from countable income for the same 12- 
month annualization period to the extent they were paid. 38 
C.F.R. § 3.272.

In September 2005, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Application).  In that Application the appellant reported 
that she had been receiving $372 in monthly Social Security 
Administration (SSA) payments after deduction of $68.00 in 
Medicare deduction, and $1,231 in other monthly income 
(pension), for a total annual income of $19,272.  The 
appellant also stated that she had received $21,000 in life 
insurance after the veteran's death.  She also reported 
having unpaid expenses of $5,395.00 owed for Funeral Home 
expenses and $750.00 owed to a cemetery.

In her March 2006 notice of disagreement the appellant 
apparently reported monthly living expenses of $549.00 for 
mortgage, and $325.00 for lot rent.  In a VA Form 21-0518-1, 
Improved Pension Eligibility Verification Report, the 
appellant reported monthly income of $380.00 from Social 
Security, and $1,180.77 from a pension.  In a June 2006 
report of contact with the appellant, she confirmed that she 
continued to receive $1,180.77 per month from an annuity, 
from which she has federal health insurance benefits deducted 
of either $101.00 or $90.00.  She reported that her only 
other income was from Social Security.

The Board finds that entitlement to nonservice-connected 
death pension benefits is not warranted.  Even considering 
the appellant's funeral expenses, the appellant would have 
income in excess of the MAPR, $6,814.00.  There is no 
evidence of record that indicates that the appellant's income 
has been below the MAPR during any time period under appeal.

Therefore, although the veteran had wartime service, and was 
receiving compensation for a service-connected disability, 
the appellant's income is excessive for purposes of 
entitlement to nonservice-connected death pension.

III.  Accrued Benefits

The appellant has not made any specific contentions regarding 
entitlement to accrued benefits.  During his lifetime, the 
veteran filed claims, including for service connection for 
epilepsy, grand mal.  The RO granted service connection for 
epilepsy, grand mal, in an April 1953 rating decision.  In 
deferred or confirmed rating decisions in March 1955 and 
April 1958, the RO denied an increased rating for the 
service-connected epilepsy, grand mal.

Upon the death of a veteran, certain persons shall be paid 
periodic monetary benefits to which the veteran was entitled 
at the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid. See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  
There is no basis for an accrued benefits claim, unless the 
veteran from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

There is no evidence that the veteran filed a claim after the 
April 1958 rating decision, or had a previous pending claim 
that was not resolved by the granting of service connection 
for epilepsy, grand mal.  The Board finds that the appellant 
is not entitled to accrued benefits, as there is no evidence 
that the veteran had a claim for VA benefits pending at the 
time of death.  As the disposition of this claim is based on 
the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Because the basis for denial of this claim is lack of 
entitlement under the law, the benefit of the doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to death pension benefits is denied.

Entitlement to accrued benefits is denied.




REMAND

The appellant claims entitlement to service connection for 
the cause of the veteran's death for purposes of the 
appellant receiving Dependency and Indemnity Compensation 
(DIC); she also claims entitlement to Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35.  For the 
reasons discussed below, a remand is necessary prior to 
adjudication of these two claims.

The law provides Dependency and Indemnity Compensation (DIC) 
for the spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  Issues involved in a 
survivor's claim for DIC based on the cause of the veteran's 
death under section 1310 of the statute is decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  See 38 C.F.R. § 20.1106.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death." 38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto." 
38 C.F.R. § 3.312(b).  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. § 
3.312.

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  The veteran's certificate 
of death lists the cause of the veteran's death as infectious 
colitis and gram negative sepsis, associated with other 
significant conditions of chronic obstructive pulmonary 
disease, and cirrhosis.  At the time of his death the only 
service-connected disability was epilepsy, grand mal.  
 
The appellant claims that the cause of the veteran's death 
was related to service in that he took Dilantin (phenytoin) 
for many years to treat his service-connected epilepsy, grand 
mal.  She claims that the Dilantin caused the veteran's liver 
condition, cirrhosis, which as noted above was listed on the 
certificate of death as a "significant condition."  She 
also maintains that another side effect of Dilantin is 
important to this case.  She maintains that the use of 
Dilantin resulted in weakening of the bones, which ultimately 
resulted in broken bones of the leg and hip resulting in the 
veteran eventually becoming homebound and unable to walk with 
out assistance.   

The appellant has submitted published material indicating 
that adverse effects resulting from phenytoin can include 
numerous conditions, including: liver disease to include 
toxic hepatitis and liver damage; blood disorders or disease; 
gastrointestinal symptoms of abdominal pain, nausea, 
vomiting, and constipation; and weakening of the bones 
(osteomalacia).
 
Medical records on file do not include any documents 
associated with the veteran's terminal illness.  The most 
recent treatment records related to actual treatment are VA 
treatment records dated in August 2002.  A December 2003 VA 
treatment note shows only that the veteran called to cancel 
an appointment.  At that time the veteran reported that he 
had fractured his hip in November and that he was unable to 
get around and could not drive.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2007).  In this case, the Board 
believes that competent medical evidence of record does not 
adequately address the medical question of whether the cause 
of the veteran's death was service-connected.   
There is no indication in the record that any VA physician 
has been requested to provide an opinion as to whether there 
is a nexus between the cause of the veteran's death, and any 
service-connected disability.  

Therefore, the RO should request that an appropriately 
qualified medical professional review the medical records and 
provide an opinion as to the likelihood that the service-
connected epilepsy, grand mal, by way of required long-term 
medication (Dilantin/phenytoin), caused the veteran's death.

To ensure that all due process requirements are met, prior to 
arranging for an opinion on this matter, the RO should give 
the appellant another opportunity to present pertinent 
information and/or evidence.  The RO should also obtain any 
pertinent VA medical records not on file, particularly any 
medical records related to the terminal illness dated from 
the approximate time of the veteran's death; including any 
final hospital summaries. 

The Board considered if a VHA opinion could be obtained to 
avoid a remand, however, a review of record does not show 
that the appellant was notified as required under 38 U.S.C.A. 
§ 5103, and defined in Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  The 2007 Hupp decision did not exist at the 
time the RO adjudicated this claim.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, Hupp holds that section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.

Thus, the RO should notify the appellant of all laws and 
regulations relating to her claim for service connection for 
the cause of the veteran's death for purposes of the 
appellant receiving Dependency and Indemnity Compensation 
(DIC).  After providing the appropriate notice, the RO should 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2007). 

The veteran is also claiming entitlement to Dependents' 
Educational Assistance pursuant to 38 U.S.C.A. Chapter 35.  
Under that chapter, with limitations, the term "eligible 
person" for educational assistance means a child, surviving 
spouse or spouse of a veteran who was discharged under other 
than dishonorable conditions and who: (1) died of a service-
connected disability; (2) has a total disability permanent in 
nature resulting from a service-connected disability; or (3) 
died while a disability so evaluated was in existence.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 21.3021(a)(2).

In this case, as the record does not show that any of the 
other two alternative qualifying requirements were met, the 
question remaining is whether the veteran died of a service-
connected disability.  The development ordered below 
regarding the claim of entitlement to service connection for 
the cause of the veteran's death for purposes of the 
appellant receiving DIC, would affect the claim for a grant 
of entitlement to Dependents' Educational Assistance (DEA) 
pursuant to 38 U.S.C.A. Chapter 35.  Thus, these claims are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).

Thus, the Board's resolution of the DEA claim at the present 
time would be premature.  That determination must be 
adjudicated in connection with the claim on appeal for 
service connection for the cause of the veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007), send the 
appellant a letter that explains the 
specific information or specific evidence 
needed in a Cause of Death claim under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Further, review the claims file and ensure 
generally that all notification and 
development action required by the VCAA 
are completed.  All notification 
requirements and development procedures 
contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2007) must be 
fully met.  

2.  By appropriate means, request copies 
of any relevant and outstanding private 
and/or VA medical records of treatment, to 
include any terminal treatment records at 
the time of the veteran's death.

3.  Thereafter, request that an 
appropriately qualified medical 
professional review the claims folder and 
provide an opinion on the following 
questions:

Is it at least as likely as not (50 
percent probability or greater) that the 
veteran's service-connected epilepsy, 
grand mal, including medication taken for 
this disorder (Dilantin/phenytoin), 
contributed substantially or materially to 
cause death; combined to cause death; 
aided or lent assistance to the production 
of death; resulted in debilitating effects 
and general impairment of health to an 
extent that would render the veteran 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death; or was of such 
severity as to have a material influence 
in accelerating death. 

A complete detailed rationale must be 
provided for any opinion rendered.

4.  After the examination, readjudicate 
the claims under review here-(a) 
entitlement to service connection for the 
cause of the veteran's death for purposes 
of the appellant receiving DIC, and (b) 
entitlement to Dependents' Educational 
Assistance (DEA) pursuant to 38 U.S.C.A. 
Chapter 35.  If any benefit sought is not 
granted, issue the appellant and any 
representative a supplemental statement of 
the case (SSOC).  Allow an appropriate 
period of time for a response.  
Thereafter, return the case to the Board 
for further appellate consideration.


	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


